         Case 6:21-cv-00107-ADA Document 12 Filed 02/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 TOT POWER CONTROL, S.L.,    §
                             §
              Plaintiff,     §
                             §
                                               CIVIL ACTION NO. 6:21-CV-00107-ADA
 v.                          §
                             §
 AT&T, INC., AT&T CORP., AND §
 AT&T MOBILITY LLC,          §
                             §
              Defendants.    §


                       NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

       Defendants hereby notify the Court that Mark D. Siegmund of Walt Fair, PLLC, 1508

North Valley Mills, Texas 76710 makes a formal entry of appearance in the above-styled and

numbered causes as counsel for Defendants AT&T, Inc., AT&T Corp., and AT&T Mobility LLC.

The undersigned counsel requests a copy of all pleadings, discovery, correspondence and orders

be sent to him.
         Case 6:21-cv-00107-ADA Document 12 Filed 02/18/21 Page 2 of 2




DATED: February 18, 2021                    Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Defendants AT&T, Inc., AT&T Corp.,
                                            and AT&T Mobility LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 18th of February 2021.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
